Affirmed and Memorandum Opinion filed April 2, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00473-CV

   SGG, LLC; STORM GUARDIAN GENERATORS, LP; AND RONNIE
                    BOEGLER II, Appellants

                                        V.

                          JARED PORCHE, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 77007-CV

                         MEMORANDUM OPINION

      Appellants, SGG, LLC, Storm Guardian Generators, LP, and Ronnie
Boegler II, appeal from a final judgment signed following a jury trial. Appellants’
sole argument on appeal argues the trial court’s judgment is void and must be
vacated because the trial court did not have subject-matter jurisdiction over
appellee Jared Porche’s causes of action. Because we conclude that the trial court
had subject-matter jurisdiction, we overrule appellants’ issue and affirm the trial
court’s judgment.

                                   BACKGROUND

      This appeal is the culmination of a long-running dispute between the parties.
Because appellants do not challenge the sufficiency of the evidence supporting the
trial court’s judgment, we include only the background facts necessary to
understand appellants’ arguments and to apprise the parties of our decision and the
reasons for that decision.

      In 2011, appellants obtained a $76,000 judgment (underlying judgment)
against Porche for attorneys’ fees incurred in a lawsuit initiated by Porche. As part
of their effort to collect on the underlying judgment, appellants obtained a turnover
order requiring Porche to turn over to them his 33.9 percent partnership interest in
Storm Guardian Generators in partial satisfaction of the underlying judgment. The
2012 turnover order does not include a determination of the value of Porche’s 33.9
percent interest. The order also awarded $1,500 in attorneys’ fees to appellants.
The trial court’s plenary power over the underlying judgment had expired by the
time it signed the turnover order. See Tex. R. Civ. P. 329b(d); Lane Bank Equip.
Co. v. Smith S. Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000).

      In 2014, Porche filed a lawsuit against appellants in district court asserting
several causes of action, all related to the underlying judgment and subsequent
turnover order. Porche alleged the following claims: (1) a request for a valuation
of his former partnership interest in Storm Guardians Generators; (2) a request for
reimbursement of any overpayment that may have occurred on the underlying
judgment as a result of the turnover of his former partnership interest; (3)
constructive fraud as a result of appellants not returning the excess left after the
underlying judgment was paid; (4) breach of fiduciary duty as a result of appellants
not returning the excess payment left after the underlying judgment was paid; (5)
                                         2
strict liability for loss of custodial property; (6) a suit for an accounting; (7) a
request to set aside fraudulent transfers; and (8) a request to set aside the turnover
order.

         Appellants filed an answer to the lawsuit in which they pled res judicata and
collateral estoppel as affirmative defenses. Their answer also included a plea to
the jurisdiction asserting that the trial court did not have subject-matter jurisdiction
because the alleged errors in the turnover order at issue in Porche’s lawsuit should
have been corrected on a direct appeal from the trial court’s entry of the order.
Appellants also included their plea to the jurisdiction in a no-evidence motion for
summary judgment, which the trial court denied.

         The case was eventually submitted to a jury.               The jury was asked to
determine the fair market value of a 33.9 percent interest in Storm Guardian
Generators on a specified date.1 The jury answered $123,000. The trial court then
awarded $45,500 to Porche. This appeal followed.

                                          ANALYSIS

         Appellants raise a single issue on appeal arguing that the trial court did not
have subject-matter jurisdiction over the claims Porche alleged in his lawsuit. In
appellants’ view, Porche’s lawsuit challenges the “evidentiary underpinnings” of
the turnover order, constitutes a collateral attack on the turnover order, and his
complaints should have been addressed through a direct appeal.                      Appellants
continue that because Porche did not appeal the turnover order, the trial court was
without subject-matter jurisdiction to grant the relief Porche requested in his
lawsuit.

         Subject-matter jurisdiction concerns a court’s “authority to adjudicate the
         1
        The jury charge is not included in the appellate record. The trial court’s final judgment
quotes “Question No. 1” of the charge.

                                               3
type of controversy involved in the action.” Dubai Petroleum Co. v. Kazi, 12
S.W.3d 71, 74–75 (Tex. 2000). “A judgment rendered without subject-matter
jurisdiction is void and subject to collateral attack.” Engelman Irrigation Dist. v.
Shields Bros., Inc., 514 S.W.3d 746, 750 (Tex. 2017). The right of a plaintiff to
maintain a suit on the other hand, concerns the right of the plaintiff to the relief he
seeks, but it does not concern the jurisdiction of the court to afford the relief
sought.   Dubai Petroleum Co., 12 S.W.3d at 76–77.            Whether subject-matter
jurisdiction exists is a question of law that we review de novo. City of Houston v.
Rhule, 417 S.W.3d 440, 442 (Tex. 2013) (per curiam).

      Texas district courts are courts of general jurisdiction. Dubai Petrol. Co., 12
S.W.3d at 75. A district court’s jurisdiction “consists of exclusive, appellate, and
original jurisdiction of all actions, proceedings, and remedies, except in cases
where exclusive, appellate, and original jurisdiction may be conferred by this
Constitution or other law on some other court, tribunal, or administrative body.”
Tex. Const. art. V, § 8; see also Tex. Gov’t Code § 24.007 (granting jurisdiction to
district courts as provided in article V, section 8 of Texas Constitution). A district
court may hear any case “that is cognizable by courts of law or equity and may
grant any relief that could be granted by either courts of law or equity.” Tex.
Gov’t Code § 24.008. Courts of general jurisdiction are presumed to have subject-
matter jurisdiction unless lawmakers mandate they be heard elsewhere. Dubai
Petroleum Co., 12 S.W.3d at 75; see Sumner v. Bd. of Adjustment of the City of
Spring Valley Village, No. 14-15-00149-CV, 2016 WL 2935881, at *8 (Tex.
App.—Houston [14th Dist.] May 17, 2016, pet. denied) (mem. op.) (“Although
district courts typically are courts of general jurisdiction, the Legislature has vested
exclusive jurisdiction over inverse condemnation claims in the Harris County
Courts at Law.”).


                                           4
      We begin with Porche’s causes of action asserted in his lawsuit, which are
set out above. See Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002)
(when deciding a plea to the jurisdiction, we consider only the plaintiff’s pleadings
and the evidence pertinent to the jurisdictional inquiry). We conclude that each of
these claims fit within the general jurisdiction of Texas district courts. Tex. Gov’t
Code §§ 24.007; 24.008.         Appellants have not pointed out any statute or
constitutional provision that has assigned exclusive jurisdiction to hear any of
Porche’s causes of action to another court or a state agency. Dubai Petroleum Co.,
12 S.W.3d at 75 (stating there is a presumption that courts of general jurisdiction
“have subject matter jurisdiction unless a showing can be made to the contrary”).
As a result, we conclude that they have not shown the trial court lacked subject-
matter jurisdiction over Porche’s claims. See Partain v. Maples, 438 S.W.3d 69,
73 (Tex. App.—Corpus Christi 2013, no pet.) (holding judgment debtor could not
use turnover order issued outside trial court’s plenary power to obtain
reimbursement for overpayment of underlying judgment but was instead “required
to seek reimbursement for the overpayment on the judgment in a separate suit.”);
Woody K. Lesikar Special Trust v. Moon, No. 14-10-00119-CV, 2011 WL
3447491, at *6 (Tex. App.—Houston [14th Dist.] Aug. 9, 2011, pet. denied)
(stating that merits of a reimbursement claim are not the proper subject of a
turnover proceeding).

      The caselaw appellants cite does not change this result.             Appellants
primarily rely on two cases in support of their argument that Porche’s lawsuit is a
prohibited collateral attack on the trial court’s turnover order. In the first case, In
re Wiese, the relator sought a writ of habeas corpus in connection with a contempt
order signed after she failed to comply with a turnover order requiring her to turn
over all sums received from the sale of merchandise in any of her businesses until


                                          5
the underlying debt was paid. 1 S.W.3d 246, 248 (Tex. App.—Corpus Christi
1999, orig. proceeding).       The relator argued the turnover over was void and
unenforceable by contempt because it did not allow for the deduction of reasonable
and necessary expenses before her business receipts were turned over to the court.
Id. at 249. The court of appeals rejected this argument stating that “the fact the
turnover order is contrary to a statute or contains errors only makes the judgment
‘voidable’ and does not give a party the right to circumvent ordinary appellate or
other direct procedures to correct it.” Id. at 250–51. The court then concluded that
because the “relator has failed to directly attack the turnover order,” it was
“without jurisdiction to grant habeas relief based upon an order that is merely
voidable and not void.” Id.

      In the second case, Davis v. West, 317 S.W.3d 301, 308 (Tex. App.—
Houston [1st Dist.] 2009, no pet.), Davis challenged the “validity of a turnover
order.”   She argued that the turnover order was invalid due to evidentiary
deficiencies in the proof supporting the order and also because the order did “not
specify the dollar amount of the underlying judgment.” Id. at 309. The court of
appeals construed Davis’s arguments “as a collateral attack on the turnover order.”
Id. The court then held that

      even if the turnover order in this case failed to include the amount of
      the underlying judgment to be satisfied, required Davis to turnover
      exempt property or contained other requirements in contravention of
      the turnover statute, the order would be voidable —not void—and it
      must therefore have been the subject of a direct attack. Davis cannot
      use these alleged deficiencies to defeat [the receiver’s] derived
      judicial immunity or to hold [the receiver] or the Bank liable for
      actions taken in reliance upon the turnover order when she failed to
      timely prosecute a direct appeal of the turnover order or seek
      injunctive or mandamus relief prohibiting the execution of the
      turnover order.
Id. at 310 (internal citation omitted).
                                          6
      We conclude that both cases cited by appellants are distinguishable because
Porche’s lawsuit is not a collateral attack on the turnover order. Unlike the relator
in In re in Wiese and the judgment debtor in Davis, Porche did not argue that the
turnover order was void.       Porche also did not challenge the amount of the
underlying judgment.      See Lesikar v. Rappeport, 104 S.W.3d 310, 315 (Tex.
App.—Texarkana 2002, pet. denied) (“Any attempt by the Lesikars now to claim
an enlarged ownership interest in those funds would constitute a redetermination of
matters that were actually litigated in the underlying lawsuit.”). Porche instead
sought, through a separate lawsuit, a valuation of his partnership interest and a
reimbursement of any overpayment that may have occurred as a result of the
turnover order.     The trial court had subject matter jurisdiction to hear and
adjudicate that controversy. See id. at 316 (“Therefore, while Rappeport is entitled
to a turnover order in this case, the Lesikars should not have been precluded by the
trial court from seeking relief elsewhere for any reimbursement claim based on an
alleged overpayment of the Money Judgment.”).

      Rather than challenging the trial court’s subject-matter jurisdiction, we
conclude appellants’ complaints on appeal instead attack Porche’s right to the
relief he sought through his lawsuit. See Dubai Petroleum Co., 12 S.W.3d at 76–
77 (“Thus, while defendants in this Court and the Kazis in the court of appeals
framed their argument in terms of whether the district court did or did not have
subject-matter jurisdiction, we consider those arguments in the context of whether
the Kazis established their right under the statute to go forward with this suit. The
right of a plaintiff to maintain a suit, while frequently treated as going to the
question of jurisdiction, has been said to go in reality to the right of the plaintiff to
relief rather than to the jurisdiction of the court to afford it.”) (internal quotation
marks omitted). Appellants recognized this when they alleged Porche’s claims


                                           7
were barred by the doctrines of res judicata and collateral estoppel.          For res
judicata to apply, a party must establish the following elements: (1) a prior final
judgment on the merits by a court of competent jurisdiction; (2) identity of the
parties or those in privity with them; and (3) a second action based on the same
claims that were raised or could have been raised in the first action. Travelers Ins.
Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010). Collateral estoppel, also known
as issue preclusion, prevents a party from relitigating an issue it previously
litigated unsuccessfully. Calabrian Corp. v. Alliance Specialty Chems., Inc., 418
S.W.3d 154, 158 (Tex. App.—Houston [14th Dist.] 2013, no pet.).              Both res
judicata and collateral estoppel are affirmative defenses and the party asserting
them has the burden of pleading and proving them. While both doctrines may
prevent a particular plaintiff from recovering on a specific cause of action, neither
impacts a trial court’s subject-matter jurisdiction. See Zermeno v. Garcia, No. 14-
17-00843-CV, 2019 WL 2063090, at *3 (Tex. App.—Houston [14th Dist.] May 9,
2019, pet. denied) (mem. op.) (“In an apparent effort to avoid the error-
preservation requirements of Rule 33.1, Gloria’s first argument regarding subject-
matter jurisdiction conflates the defenses of release or res judicata with the
separate and distinct concept of subject-matter jurisdiction.”); Mestiza v. De Leon,
8 S.W.3d 770, 773 (Tex. App.—Corpus Christi 1999, no pet.) (“Res judicata and
collateral estoppel are affirmative defenses under Texas Rule of Civil Procedure 94
and should be treated as a plea in bar, rather than as a plea in abatement or a plea to
the jurisdiction.”). Because appellants have not shown that the trial court lacked
subject-matter jurisdiction, we overrule their single issue on appeal.




                                          8
                                  CONCLUSION

      Having overruled appellants’ sole issue on appeal, we affirm the trial court’s
judgment.




                                      /s/       Jerry Zimmerer
                                                Justice



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                            9